915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel R. MCCARTHY, Trustee, Harold M. Bowman, Individuallyand on Behalf of Themselves and all other LimitedPartners of the New York Yankees, anOhio Limited Partnership,Plaintiffs-Appellants,v.Francis T. VINCENT, Jr., John M. Dowd, New York Yankees, AnOhio Limited Partnership, Defendants-Appellees.
No. 90-3718.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge*.

ORDER

2
Plaintiffs-Appellants appeal the district court's order denying their application for a temporary restraining order prohibiting the resignation of the New York Yankees general partner George M. Steinbrenner and seek a stay from this Court.  Defendants now move to dismiss the appeal on grounds that the denial of a temporary restraining order is not appealable.  See Leslie v. Penn Cent. R.R. Co., 410 F.2d 750 (6th Cir.1969) (per curiam).  The defendants also assert this appeal is moot as it seeks to prevent a resignation which has already occurred.  The plaintiffs oppose the motion to dismiss.


3
Upon review of this matter, we find the motion to dismiss to be well taken.  It is ORDERED that this appeal be dismissed for lack of jurisdiction.



*
 The Honorable Thomas A. Wiseman, Jr., Chief District Judge for the Middle District of Tennessee, sitting by designation